Citation Nr: 1819518	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to October 1970, including service in the Republic of Vietnam.  The Veteran died in January 2015.  The appellant is the Veteran's surviving spouse.  She was notified in a March 2015 letter that she had been accepted as a substitute in the Veteran's claim.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that in her July 2016 statement the appellant references that prior to the Veteran's death he filed an appeal as to the issues of entitlement to an increased rating for left and right lower extremity peripheral neuropathy of the sciatic and femoral nerves and service connection for left upper extremity peripheral neuropathy, bladder cancer, and an eyesight condition.  However, in a March 2015 letter the RO declined to accept as valid the notice of disagreement dated January 21, 2015 and received January 26, 2015 that was filed by the Veteran's representative in response to the June 2014 rating decision as the Veteran had died prior to the date of the notice of disagreement.  Thus, those issues are not before the Board.


FINDING OF FACT

Treatment of the Veteran's type 2 diabetes mellitus did not require regulation of activities.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for type 2 diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran's diabetes mellitus has been rated according to the provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned when insulin and a restricted diet, or oral hypoglycemic agent and restricted diet are required.  38 C.F.R. §4.119 (2017).

A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Id.  Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. §4.119 (2017).

A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The Veteran's diabetes mellitus is currently rated at 20 percent disabling.  To receive a higher, 40 percent rating, the evidence of record must establish that his diabetes mellitus required insulin, a restricted diet, and regulation of activities.  

In December 2013 the Veteran underwent a VA examination at which the examiner noted that the Veteran does not require regulation of activities as part of medical management of his diabetes mellitus.  The record reflects that the Veteran was prescribed insulin during the period on appeal and was recommended to make dietary changes.  However, the record does not reflect that the Veteran was ever prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  The Veteran's VA treatment records reflect that he was regularly counseled to engage in modest, regular exercise as able.  At a February 2013 appointment he was specifically encouraged to incorporate at least 30 minutes of vigorous exercise three times per week, a recommendation that was repeated in July 2013.  

In an April 2013 statement the Veteran argued generally that his activities are limited due to his diabetes.  In a July 2016 statement the appellant contended that the Veteran's daily activities were limited due to constantly monitoring his blood sugar levels and having to be careful when getting up because of previously falling due to numbness in his legs and feet from diabetic neuropathy.

The Board further acknowledges that the Veteran, particularly toward the end of his life, had a number of medical issues separate from his diabetes mellitus that may have precluded, or at least made difficult, engaging in any strenuous activity.  However, the issue in assigning an appropriate disability rating for diabetes mellitus is not whether the Veteran in fact engaged in any strenuous activity or was precluded from doing so as a result of other medical conditions.  Rather, the question is whether the evidence shows that it was medically recommended to avoid strenuous occupational and recreational activities as part of management of diabetes mellitus.  See Camacho, 21 Vet. App. 360.

Here, the evidence reflects that the Veteran's diabetes mellitus certainly affected his life and required regular monitoring.  However, the evidence does not reflect that he was ever prescribed or advised to avoid strenuous occupational and recreational activities due to his diabetes mellitus.  Because the weight of the evidence is against finding that management of his diabetes mellitus required regulation of activities, which is required for schedular ratings higher than 20 percent for diabetes mellitus under Diagnostic Code 7913, the criteria for a 40 percent rating (or higher) for diabetes mellitus have not been met or more nearly approximated.

The appellant has not referred to any deficiencies in either the duties to notify or assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.


ORDER

A rating in excess of 20 percent for type 2 diabetes mellitus is denied.



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


